DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-9 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A computer-implemented method for adjusting an electric vehicle charging speed comprising:… determining a price difference between the price to charge the electric vehicle at a fast charging speed tier and a slower charging speed tier, wherein the charging speed to charge the electric vehicle is faster when utilizing the fast charging speed tier than when utilizing the slower charging speed tier; and adjusting the electric vehicle charging speed to the fast charging speed tier upon determining that the price difference is equal to or below a charging price delta threshold.” as set forth in the claims.

Claims 10-18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a memory storing instructions when executed by a processor cause the processor to:…. determine a price difference between the price to charge the electric vehicle at a fast charging speed tier and a slower charging speed tier, wherein the charging speed to charge the electric vehicle is faster when utilizing the fast charging speed tier than when utilizing the slower charging speed tier; and adjust the electric vehicle charging speed to the fast charging speed tier upon determining that the price difference is equal to or below a charging price delta threshold.” as set forth in the claims.

Claims 19 and 20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:…. determining a price difference between the price to charge the electric vehicle at a fast charging speed tier and a slower charging speed tier, wherein the charging speed to charge the electric vehicle is faster when utilizing the fast charging speed tier than when utilizing the slower charging speed tier; and adjusting the electric vehicle charging speed to the fast charging speed tier upon determining that the price difference is equal to or below a charging price delta threshold.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849